                                Case 1:18-cr-00328-KPF Document 283 Filed 09/16/19      Page 1 of PATRICK
                                                                           MATTHEW W ASBOTT
                                                                                                  1       N                                                                                          KARSN1TZ
P A U L , W E I S S , R I F K I N D , W H A R T O N & G A R R I S O N LLP                                                     EDWARD T A C K E R M A N                             J O H N C KENNEDY
                                                                                                                              JACOB A A D L E R S T E I N                          BRIAN KIM
                                                                                                                              JUSTIN ANDERSON                                      KYLE J K I M P L E R
                                                             UNIT 5 2 0 f
                                                                      FORTUNE F I N A N C I A L CENTER                        A L L A N J ARFFA                                    A L A N W KORNBERG
1285 AVENUE OF THE AMERICAS                                                                                                   ROBERT A A T K I N S                                 D A N I E L J KRAMER
NEW YORK, NEW YORK 1 0 0 1 9 - 6 0 6 4                                 5 DONGSANHUAN ZHONGLU                                  DAVID J B A L L                                      DAVID K LAKHDH1R
                                                                                                                              SCOTT A BARSHAY                                      JOHN E LANGE
                                                         CHAOYANG DISTRICT BEIJING 1 0 0 0 2 0 C H I N A                      PAUL H BAST A
TELEPHONE      (212)373-3000                                                                                                                                                       GREGORY F L A U F E R
                                                                    TELEPHONE (86-10) 5 8 2 8 - 6 3 0 0                       JOHN F BAUGHMAN                                      BRIAN C L A V I N
                                                                                                                              J STEVEN BAUGHMAN                                    XIAOYU GREG L I U
                                                                                                                              LYNN B BAYARD                                        LORETTA E LYNCH
LLOYD K GARRISON         {1946-1991)                                                                                          CRAIG A B E N S O N                                  JEFFREY D M A R E L L
                                                           HONG KONG C L U B B U I L D I N G 12TH FLOOR                       M I T C H E L L L BERG
R A N D O L P H E PAUL   (1946-1056)                                                                                          M A R K S BERGMAN                                    MARCO V MASOTTI
                                                                       3 A CHATER ROAD C E N T R A L                          DAVID M B E R N I C K                                DAVID W MAYO
SIMON H R I F K I N D    ( I 9 5 0 1993)                                                                                                                                           E L I Z A B E T H R MCCOLM
                                                                                             HONG KONG                        JOSEPH J B I A L
LOUIS S WEISS            (1927-1950)                                                                                          BRUCE B I R E N B O I M                              JEAN M MCLOUGHLIN
                                                                     TELEPHONE (852) 2846-0300                                H CHRISTOPHER B O E H N I N G                        ALVARO M E M B R I L L E R A
JOHN F WHARTON           (1927-1977}                                                                                                                                               MARK F M E N D E L S O H N
                                                                                                                              ANGELO B O N V I N O
                                                                                                                              ROBERT BRITTON                                       C L A U D I N E MERED1TH-GOUJON
                                                                                             ALDER CASTLE                     DAVID W B R O W N                                    WILLIAM B MICHAEL
                                                                                                                              SUSANNA M BUERGEL                                    J U D I E NG S H O R T E L L *
                                                                                          10 N O B L E STREET                 J E S S I C A S CAREY                                CATHERINE NYARADY
                                                                                                                              DAVID C A R M O N A                                  J A N E B O'BRIEN
                                                                 L O N D O N EC2V 7 J U , U N I T E D KINGDOM                 GEOFFREY R CHEPIGA                                   ALEX YOUNG K OH
                                                                          TELEPHONE (44 20) 7 3 6 7 1 6 0 0                   ELLEN N CHING                                        BRAD R O K U N
                                                                                                                              WILLIAM A CLAREMAN                                   KELLEY D PARKER
W R I T E R ' S DIRECT D I A L NUMBER                                                                                         L E W I S R CLAYTON                                  LINDSAY B PARKS
                                                                                                                              Y A H O N N E S CLEARY                               VALERIE E RADWANER
                                                                                    F U K O K U SEIMEI B U I L D I N G        JAY COHEN                                            J E F F R E Y J RECHER
 (212)373-3311                                                               2-2 U C H I S A I W A I C H O 2-CHOME            K E L L E Y A CORNISH
                                                                                                                              CHRISTOPHER J C U M M I N G S
                                                                                                                                                                                   C A R L L REISNER
                                                                                                                                                                                   LORIN L REISNER
                                                                 C H I Y O D A - K U , TOKYO 1 OO-OO I 1, J A P A N           T H O M A S V DE L A BASTIDE 111                     JEANNIE S RHEE*
                                                                                                                              ARIEL J DECKELBAUM                                   WALTER G RICCIARDI
W R I T E R ' S DIRECT FACSIMILE                                             T E L E P H O N E (8 f - 3 ) 3 5 9 7 - 8 1 0 1   A L I C E B E L I S L E EATON                        WALTER RIEMAN
                                                                                                                              A N D R E W J EHRL1CH                                RICHARD A ROSEN
                                                                                                                              GREGORY A EZRING
 (212)492-0311                                                             TORONTO-DOMINION CENTRE                            ROSS A F I E L D S T O N
                                                                                                                                                                                   A N D R E W N ROSENBERG
                                                                                                                                                                                   J U S T I N ROSENBERG
                                                                                                                              ANDREW C FINCH                                       JACQUELINE P RUBIN
                                                                    7 7 KING STREET WEST, S U I T E 3 I OO                    BRAD J F1NKELSTEIN                                   CHARLES F "RICK" RULE*
                                                                                                                              BRIAN P FINNEGAN
W R I T E R ' S DIRECT E-MAIL ADDRESS                                                                  PO SOX 226             ROBERTO F I N Z l                                    R A P H A E L M RUSSO
                                                                                                                              PETER E F1SCH                                        E L I Z A B E T H M SACKSTEDER
                                                                               TORONTO, ONTARIO M5K I J 3                                                                          J E F F R E Y D SAFERSTEIN
 rfinzi@paulweiss.com                                                           TELEPHONE (416) 504-0520
                                                                                                                              HARRIS F1SCHMAN
                                                                                                                              MARTIN FLUMENBAUM                                    JEFFREY B S A M U E L S
                                                                                                                              A N D R E W J FOLEY                                  TERRY E SCHIMEK
                                                                                                                              ANDREW J FORMAN*                                     K E N N E T H M SCHNEIDER
                                                                                                                              HARRIS B FRE1DUS                                     ROBERT B SCHUMER
                                                                                             2 0 0 1 K STREET, N W            C H R I S T O P H E R D FREY                         J O H N M SCOTT
                                                                            W A S H I N G T O N , DC 2 0 0 0 6 - 1 0 4 7      M A N U E L S FREY                                   BRIAN SCRIVANI
                                                                                                                              ANDREW L GAINES                                      KANNON K SHANMUGAM-
                                                                               TELEPHONE (202) 223-73O0                       K E N N E T H A GALLO                                DAVID R SICULAR
                                                                                                                              M I C H A E L E GERTZMAN                             A U D R A J SOLOWAY
                                                                                                                              A D A M M GIVERTZ                                    SCOTT M SONTAG
                                                                   5 0 0 D E L A W A R E A V E N U E , SUITE 2 0 0            SALVATORE G O G L I O R M E L L A                    SARAH STASNY
                      September 16, 2019                                                 POST OFFICE BOX 3 2
                                                                                                                              NEIL GOLDMAN
                                                                                                                              M A T T H E W S GOLDSTEIN
                                                                                                                              ROBERTO J G O N Z A L E Z *
                                                                                                                                                                                   TARUN M STEWART
                                                                                                                                                                                   ERIC A L A N STONE
                                                                                                                                                                                   A I D A N SYNNOTT
                                                                           W I L M I N G T O N DE 1 9 8 9 9 - 0 0 3 2         CATHERINE L GOODALL                                  RICHARD C TARLOWE
                                                                              TELEPHONE (302) 655-4410                        ERIC GOODISON                                        MONICA K T H U R M O N D
                                                                                                                              C H A R L E S H GOOGE.JR                             D A N I E L J TOAL
                                                                                                                              A N D R E W G GORDON                                 CONRAD VAN LOGGERENBERG
                                                                                                                              BRIAN S GRIEVE                                       LIZA M VELAZQUEZ
                                                                                                                              UDI GROFMAN                                          MICHAELVOGEL
                                                                                                                              N I C H O L A S GROOMBRIDGE                          RAMYJ WAHBEH
                                                                                                                              BRUCE A G U T E N P L A N
                                                                                                                              ALAN S HALPERIN                                      LAWRENCE G WEE
                                                                                                                              CLAUDIA HAMMERMAN                                    THEODORE V W E L L S , JR
                                                                                                                              BRIAN S H E R M A N N                                LINDSEY L W I E R S M A
                                                                                                                              MICHELE HIRSHMAN                                     STEVEN J W I L L I A M S
                      BY EMAIL AND ECF                                                                                        DAVIDS HUNTINGTON
                                                                                                                              AMRAN HUSSEIN
                                                                                                                                                                                   L A W R E N C E I WITDORCHIC
                                                                                                                                                                                   MARK B W L A Z L O
                                                                                                                              L O R E T T A A IPPOLITO                             J U L I A TARVER MASON WOOD
                                                                                                                              JAREN JANGHORBANt                                    JENNIFER H WU
                                                                                                                              BRIAN M JANSON                                       BETTY YAP*
                      The Honorable Katherine Polk Failla                                                                     JEH C JOHNSON
                                                                                                                              MEREDITH J KANE
                                                                                                                              J O N A T H A N S KANTER
                                                                                                                                                                                   J O R D A N E YARETT
                                                                                                                                                                                   KAYE N YOSHINO
                                                                                                                                                                                   TONG YU
                      United States District Judge                                                                            BRAD S KARP                                          T R A C E Y A ZACCONE
                                                                                                                                                                                   TAURIE M ZEITZER
                                                                                                                                                                                   T ROBERT ZOCHOWSKI JR
                      Southern District of New York
                      40 Foley Square                                                                                         ' N O T A D M I T T E D TO T H E N E W Y O R K BAR



                      New York, NY 10007

                                                  United States v. Anilesh Ahuja, et ah,
                                                  18 Cr. 328 (KPF)

                      Dear Judge Failla:

                                      We write to respectfully request that Your Honor direct the government to
                      provide the defense a copy of the PowerPoint slides shown to the jury during the
                      government's summation. To be clear, we are not asking for any "speaker notes," meta-
                      data, or other information that was not shown to the jury. Rather, and as with other
                      demonstrative aids or exhibits, we ask only that we be given a paper copy or pdf of the
                      slides that were shown to the jury in the course of the trial. We have made this request to
                      the government. They have declined our request, and stated that they believe that the
                      requested slides are work product.

                                                                                                agctfully submitted,



                                                                                     Roberto Finzi
                                                                                                                                                          rfe—-
                      cc:            Counsel of Record
